
	

114 HR 3699 IH: Judgement Fund Taxpayer Accountability Act
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3699
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2015
			Mr. Westmoreland (for himself, Mr. Brooks of Alabama, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 31, United States Code, to require an annual report from the Financial Management
			 Service within the Department of the Treasury regarding amounts paid or
			 payable by Federal agencies to the judgement fund, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Judgement Fund Taxpayer Accountability Act. 2.Report from the Financial Management ServiceSection 1304 of title 31, United States Code, is amended by adding at the end the following:
			
 (d)Not later than January 1 of each year, the Financial Management Service shall report to Congress the following information with regard to each agency (as defined in section 551 of title 5) on account of payments made from sums appropriated by this section:
 (1)The total amount paid in reimbursement by that agency during the preceding fiscal year on account of each such payment.
 (2)The total amount still due from that agency in reimbursement for each such payment, as of the end of the preceding fiscal year.
 (3)For each of the amounts described in paragraph (1) or (2), the name of the plaintiff or claimant to whom the payment was made from sums so appropriated..
		
